Citation Nr: 0517732	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-01 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 1954 to July 1957, 
and from February 1963 to August 1966.  The veteran died on 
November [redacted], 1997 due to pancreatic cancer; other significant 
conditions at the time of death included sepsis and 
disseminated intravascular coagulation.

This appeal was initially brought to the Board of Veterans 
Appeals (the Board) from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

Under rules then in effet, in November 2002, the Board 
endeavored to undertake development of certain evidence on 
its own. 

However, regulations were thereafter revised, and in December 
2003, the Board remanded the case for development.  The RO 
undertook much of the requested development, continued to 
deny the claim, prepared a SSOC, and the case is again before 
the Board for final appellate review.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1997 due to pancreatic 
cancer; other significant conditions at the time of death 
included sepsis and disseminated intravascular coagulation.  

2.  The veteran served for several years with a heavy 
bombardment squadron as an aircraft performance engineer, and 
underwent training and served as a flight crew member, 
commander of a Missile Combat Crew, and mission launch 
officer at facilities with Strategic Air Command (SAC) and in 
CA, TX., KS and ND, where he supervised a Minuteman II 
intercontinental (nuclear) ballistic missile (ICBM) crew.

3.  During his service, credible documentation and history 
support that the veteran may reasonably be presumed to have 
been exposed to radiation, most likely in the period from May 
1956 to mid-July 1957, as a result of aerial sampling 
collection missions subsequent to foreign atmospheric nuclear 
testing.  

4.  The veteran's death was due to pancreatic cancer which 
may be reasonably attributed to his exposure to radiation as 
a result of his intimate association with collection of 
atmospheric nuclear debris in service.



CONCLUSION OF LAW

Service connection for cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.307, 3.309, 
3.311, 3.312 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The appellant and those acting on her 
behalf have been apprised thereof throughout, and in their 
many communications, they have indicated an understanding of 
what is required and who is responsible for obtaining what 
evidence.  With regard to the appellate issue, the Board 
finds that adequate safeguards have been implemented as to 
protect the appellant's due process rights and that to 
proceed with a decision in this issue at the present time 
does not, in any way, work to prejudice the appellant.


General Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (2004).

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection can also be granted for certain chronic 
diseases, including seizure disorder, if manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. 
3.307, 3.309(a).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In a claim based on radiation exposure, service connection 
may be presumed under 38 U.S.C.A. § 1112(c)(1) (West 2003), 
if a veteran suffers from one of 15 cancers that has been 
positively associated with radiation exposure, provided the 
cancer manifests in a radiation-exposed veteran.     

The term "radiation-exposed veteran" means, in part, a 
veteran who participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i) (2004).  The term "radiation-risk 
activity" means, in part, onsite participation in a test 
involving the atmospheric detonation of a nuclear device.  38 
C.F.R. § 3.309(d)(3)(ii)(A) (2004).

The term "onsite participation" means, in part, during the 
official operational period of an atmospheric nuclear test, 
presence at the test site, or performance of official 
military duties in connection with ships, aircraft or other 
equipment used in direct support of the nuclear test.  38 
C.F.R. § 3.309(d)(3)(iv)(A) (2004).  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997). 

First, there are certain types of cancer which will be 
presumptively service connected for radiation- exposed 
veterans: (i) Leukemia (other than chronic lymphocytic 
leukemia). (ii) Cancer of the thyroid. (iii) Cancer of the 
breast. (iv) Cancer of the pharynx. (v) Cancer of the 
esophagus. (vi) Cancer of the stomach. (vii) Cancer of the 
small intestine. (viii) Cancer of the pancreas. (ix) Multiple 
myeloma. (x) Lymphomas (except Hodgkin's disease). (xi) 
Cancer of the bile ducts. (xii) Cancer of the gall bladder. 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated). (xiv) Cancer of the salivary gland. (xv) 
Cancer of the urinary tract. (xvi) Bronchiolo- alveolar 
carcinoma. (xvii) Cancer of the bone. (xviii) Cancer of the 
brain. (xix) Cancer of the colon. (xx) Cancer of the lung. 
(xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d). 

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  For 
purposes of this section the term "radiogenic disease" means 
a disease that may be induced by ionizing radiation and shall 
include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer. (Authority: 38 U.S.C. 
§ 501)  

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

Service connection claims based on in-service exposure to 
radiation may also be addressed under 38 C.F.R. § 3.309(d) or 
§ 3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309(d), will be considered to have been incurred 
in service under the circumstances outlined in that section.  
Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).

The same regulations hold that if military records do not 
establish the presence at or absence from a site at which 
exposure is claimed to have occurred during service, the 
veteran's presence at the site will be conceded under certain 
conditions which are delineated to include the type of 
radiation claimed, etc.

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 
341, 345 (1999) (Observing that in case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest); 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a), 3.304.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge. See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2004).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  And 
following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2003).

And in a case where the service records are presumed 
destroyed, the Board has an additional obligation to explain 
its findings and conclusions; and the mandate to consider 
carefully the benefit of the doubt rule is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Factual Background 

The veteran had active service from July 1954 to July 1957, 
and from February 1963 to August 1966.  

It is argued that the veteran was a participant as an 
aircraft flight engineer on B-36 aircraft with modified bomb 
bays which flew into fallout clouds to gather radiation 
particulate samples for testing following Russian nuclear 
testing; that on each mission, they were exposed to the 
radiation matter, which had been collected and brought into 
the aircraft, for about 8 hours, that he went on numerous 
missions during this time; that radiation levels were 
documented by special detectors assigned to the given flight 
crew members at the time and supposedly documented in their 
individual flight logs or records; and that he was either 
involved in the first Russian test or those that came soon 
thereafter; in any event, the planes were not allowed to land 
in the regular zone but required to land elsewhere for 
decontamination procedures for both plane and crew.

Although numerous records are in the file relating to the 
veteran's various assignments, his 201 file is not inclusive 
of radiation exposure figures.

However, an official USAF Requisition and Shipping Document 
is of record reflecting that the veteran was issued a 
radiation detector for the 1956-7 period.

Extensive attempts have been made by the RO and Board to 
obtain documentation and certification from appropriate 
authorities including Nuclear Defense Agency; the Nuclear 
Test Personal Review group associated with the Defense 
Special Weapons Agency; and repeatedly with the USAF 
Technical Applications Center (AFTAC) which is primarily 
responsible for researching participation of USAF personnel 
in foreign nuclear testing. 

One such letter is of record from AFTAC, dated in April 1999, 
which states in essence that there were a number of reasons 
why it was taking so long in determining the nature of the 
veteran's possible exposure, with personnel changes, and 
partly given the number of agencies involved and the 
limitations imposed by the nature of the matter involved, 
i.e., tracking and collecting of nuclear debris from the 
atmosphere.

A subsequent letter from AFTAC was to the effect that given 
the veteran's service history, he was declared a 
nonparticipant in the Long Range Detection (LRD) aerial 
sampling program except "for a period of time from May 1956 
until mid-July 1957 when he was part of a B-36 bomber crew.  
During that time there were 13 non-US nuclear tests and data 
confirm that aerial sampling collection missions were 
conducted against all of them".  (Emphasis added)  However, 
the researcher could not find that the flight times matched 
the veteran's logs, and that a further search within his unit 
did not identify similar records.  The researcher noted that 
there were some discrepancies in the veteran's family's 
references to his having been involved in the first Russian 
nuclear test, and that the time frame of his involvement 
would have been sometime thereafter.  It was suggested that 
the appellant might want to pursue documentation within 
domestic sources rather than relating to foreign testing.

In her Substantive Appeal, a VA Form 9, received in May 2000, 
the appellant discussed the facts in detail and noted that 
the suggestion that domestic testing be researched was at 
odds with the historical data provided by the SAC bases 
involved in the testing.  She quoted pertinent portions of 
those reports as well as others from the USAF Museum and 
other reserch facilities relating to the specifics of the use 
of planes in the 1950's for tracking testing of radioactive 
materials.

Statements are of record from the veteran's family to the 
effect that throughout his life, he had talked about the non-
classified portions of his service career and the fact that 
he had been involved in the collection of radiation data 
therein.  

VA clinical records, the veteran's own repeated statements 
during care as to his exposure in service to radiation, and 
descriptions by both family and the veteran, as noted in 
clinical records, are entirely consistent with one another 
and the nature of the procedures as independently described 
by the service agencies.  When hospitalized in 1997 for the 
pancreatic malignancy, there was no other cause found.  He 
said that after 1967, he had only been seen by a physician 
once until 30 years later.  The VA clinical admission shows 
that when admitted, the veteran and his family were anxious 
as he had never been hospitalized before.  At that time, the 
veteran specifically provided information as to his having 
been involved in a collection of radioactive materials 
following Russian nuclear testing; and even though he was by 
then having difficulty breathing and they had difficulty 
treating his symptoms, he insisted on trying to discuss his 
service experiences so that they would be of record.  He 
explained that this was the only time in his life that he had 
had peculiar exposures.  This discussion took place even 
before a diagnosis was made of pancreatic cancer.

The case was sent to a VA official for a medical opinion as 
to a relationship between the veteran's alleged exposure and 
his pancreatic cancer.  An opinion was denied on the basis 
that exposure had not been verified.

A subsequent statement was received from the Chief of the 
Radiation Protection Division, USAF Radioisotope Committee, 
AF Medical Operations Agency, associated with the USAF 
Surgeon General's office, dated in December 2000.  It stated 
in part that in response to the inquiry as to the veteran's 
radiation exposure, none had been found.  However,

(a)s clarification, even though our 
radiation exposure records date back to 
1947, there appear to have been multiple 
occurrences in the earlier days of 
occupational radiation exposure 
monitoring when records were apparently 
maintained at the individual unit or base 
level and were never forwarded for 
enclosure in the Air Force's central 
records.  In some cases, early exposure 
records were maintained only in the 
individual's military health record.  
(emphasis added).

In another VA Form 9, dated in January 2001, the appellant 
reiterated her claim and identified a number of instances 
where she had shown that information of record supported her 
claims and that evidence to the contrary had not been 
provided by either VA or the service department or that 
alternatives had been provided for support of her claim which 
had not been addressed.  
 
Analysis

The veteran was found to have prostate cancer in 1997, soon 
after which he died.  His death certificate shows that the 
cause of death was pancreatic cancer.  Pancreatic cancer is 
one of those diseases for which presumptive service 
connection is in order if there was documented exposure to 
radiation.  Thus, the primary evidentiary question in this 
case relates to the veteran's alleged exposure to radiation.

The Board has carefully reviewed the evidence in this case, 
mindful of the additional obligations mandated wherein 
pertinent service records are unavailable.  In this regard, 
the Board also fully appreciates the diligent concerted 
effort that has been made by the appellant and her family, as 
well as others to include the service department, to document 
this somewhat convoluted case and unique factual situation 
and associated military enterprise within the service itself.

The Board also would note that the evidence is anything but 
unequivocal.  However, it appears that at this late date, the 
evidence now in the file is probably all that is reasonably 
available, and accordingly, the adjudication of a final 
resolution of the appeal must be addressed in the best and 
most equitable manner under that premise.  

In that regard, and in such cases in general, it must also be 
noted that special provisions exist in the law to presume 
exposure to certain radiations absent official documentation.  
That is not unexpected given the nature of the procedures 
involved, i.e., collecting foreign nuclear debris under 
considerable secrecy.  

And that additional exceptions in this particular case have 
been clearly identified by the service department as to why 
given records are not in the file.  In other words, there are 
a number of entirely justifiable and credible reasons why 
proof is not more definitive than it is.  And while it is 
difficult to prove a negative in what amounts to a vacuum of 
evidence, which is in essence what is called on in this case, 
it is not impossible.

On the other hand, surprisingly enough, there are a number of 
affirmative factors which make the appellant's allegations 
quite persuasive.  For instance, the veteran was 
unequivocally issued a monitoring device for radiation during 
the time period for which records are not available.  The 
service department has not only characterized the collecting 
process in exactly the manner as the veteran identified it, 
but has noted that records for the units cited by the veteran 
and the appellant are those for which records are not 
collaterally centrally available, and for which records may 
have well been kept at the unit level (and presumably now 
lost).  

It is also clear that although he did not seek any medical 
care from service separation until shortly before his death, 
he had long discussed his service circumstances within his 
family; moreover, those circumstances were foremost in his 
mind when he was nearly terminal yet had not been as yet 
diagnosed with pancreatic cancer.  It seems to have been an 
idea which did not come lightly but one with which he had 
clearly wrestled for some three decades, probably for a 
variety of reasons, of which his own health was only one. 

The Board finds that there is a credible and justifiable 
basis for finding that the veteran was, in all probability, 
exposed to radiation as claimed.  The veteran developed 
certain cancer in the 1990's which is directly presumed, by 
law, to thus be due to such exposure.

Accordingly, although the evidence is not entirely 
unambiguous, the Board finds that there are solid and 
credible medical and other evidentiary bases for finding that 
both the cancer which caused and contributed to the veteran's 
death were, in one way or another, due to his military 
service, and service connection is reasonably warranted for 
the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
allowed.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


